Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 1/5/2022.  Claim 22 has been added.  Claims 11-22 are pending.  Applicant’s arguments have been considered.  Claims 11-22 are finally rejected for reasons necessitated by applicant’s amendment.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 1/5/2022 has been placed in the application file and the information referred to therein has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “a hydrophilic unit and a hydrophobic unit” should recite “the hydrophilic unit and the hydrophobic unit”?
Clarification required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of US Patent 10903488 discloses all the elements of claims 11, 12 of the instant application, except the binder is formed of a hydrophilic unit and a hydrophobic unit bonded together.  Kang teaches Kang teaches a binder including a copolymer of a hydrophilic monomer and a hydrophobic monomer [0015].  Due to a combination of a hydrophilic monomer and a hydrophobic monomer, a hydrophobic monomer is easily dispersed and adhesive strength of a hydrophilic monomer is improved, and as such, excellent adhesive strength and lifespan characteristics are achieved [0079].  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the binder of Kang to the electrode of claim 1 of US Patent 10903488, as taught by Kang, for the benefit of having good adhesivity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-15, 17-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang (US 2009/0297945) in view of Kang (US 2015/0243993).
Regarding claim 11, Hwang discloses a negative electrode for a non-aqueous electrolyte secondary battery, comprising a negative electrode active material layer 
the negative electrode material having a core portion including carbonaceous negative electrode active material particles; and a shell portion including a polyimide and silicon-based negative electrode active material particles and/or tin-based negative electrode active material particles (see Abstract, [0027]),
wherein a content of the silicon-based negative electrode active material particles and/or tin-based negative electrode active material particles with respect to 100% by mass of a content of the carbonaceous negative electrode active material particles is 2% to 20% by mass, the ratio of the core and the silicon is 96:2 [0056].
Regarding claim 12, a value of a ratio of a volume average particle size (D50) of the silicon-based negative electrode active material particles and/or tin-based negative electrode active material particles with respect to a volume average particle size (D50) of the carbonaceous negative electrode active material particles is 0.001 to 0.1, the core particle has an average diameter ranging from 1 to 20 um [0025], and the  metal particles may have small diameters, the metal particles having an average diameter ranging from 0.05 to 1 um [0028].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Regarding claim 14, the carbonaceous negative electrode active material particles contain hard carbon [0006, 0024].


Regarding claim 1, Hwang discloses a binder comprising styrene butadiene rubber [0056], but does not disclose the binder is formed of a hydrophilic unit and a hydrophobic unit covalently bonded together.  Kang teaches a binder including a copolymer of a hydrophilic monomer and a hydrophobic monomer [0015].  Due to a combination of a hydrophilic monomer and a hydrophobic monomer, a hydrophobic monomer is easily dispersed and adhesive strength of a hydrophilic monomer is improved, and as such, excellent adhesive strength and lifespan characteristics are achieved [0079].  
Regarding claim 17, the hydrophilic unit includes poly(meth)acrylic acid [0023].
Regarding claim 18, the hydrophobic unit includes a butadiene rubber [0027].  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the binder of Kang to the electrode of Hwang, as taught by Kang, for the benefit of having good adhesivity.
Regarding claim 19, a content of the binder in the negative electrode active material layer is 0.5% to 10% by mass with respect to 100% by mass of the total solid content, Kang teaches the amount of the binder in a negative electrode is 4 with respect to 100 of the total solid content [0071].
Regarding claim 20, the mass proportions of the hydrophilic unit and the hydrophobic unit in the binder is 99 : 1 to 80 : 20, Kang teaches due to a combination of 
	Kang clearly teaches that a hydrophilic monomer and a hydrophobic monomer is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amounts of the hydrophilic monomer and the hydrophobic monomer of Kang’s binder for the benefit of improving adhesivity.

Regarding claim 13, Hwang does not disclose the shell portion further includes a conductive aid.  Kang discloses a conductive material in an electrode mix [0071].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a conductive material in the electrode mix of Hwang, as taught by Kang, for the benefit of making the electrode more conductive.
Regarding claim 21, Hwang modified by Kang teaches a non-aqueous electrolyte secondary battery, comprising a power generation element including:
the negative electrode for a non-aqueous electrolyte secondary battery according to claim 11;


Regarding claim 22, wherein the binder is formed of a hydrophilic unit and a hydrophobic unit covalently bonded together in a block polymer structure, 
The instant Specification states:
 [0069] In a case in which a hydrophilic unit and a hydrophobic unit are chemically bonded, the amphoteric binder may be a block structure 15 (preferably, a block polymer structure) in which a hydrophilic unit and a hydrophobic unit are linearly bonded, may be a branched structure (preferably, a graft polymer structure) in which one of the units is bonded by branching to a main chain comprising the other unit, or may be a physical crosslinked body in which a hydrophilic unit 20 and a hydrophobic unit are bonded in a network form.
It is noted that forming any type of copolymer that contains both hydrophilic and hydrophobic units in the binder of Kang would have been within the skill of an ordinary artisan, absent criticality of the block polymer structure.


Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang (US 2009/0297945) in view of Kang (2015/0243993) as applied to claim 1, further in view of Fujiwara (US 2018/0254476).
Regarding claim 16, Hwang discloses a polyimide, but does not disclose the polyimide includes an aromatic polyimide.  Fujiwara teaches a polyimide coating on an active material.  Fujiwara teaches when a negative electrode is formed using the polyimide-coated active material particles of the present embodiment, it is possible to suppress the deterioration of the charge-discharge cycle characteristic of the battery. This is supposedly because by coating the active material particles with the polyimide layer, it is possible to suppress the degree of fracture of the active material particles caused by the expansion and shrinkage of the active material particles when the battery .

Response to Arguments
Arguments filed 1/5/2022 are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724